In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00082-CR


                   TARVARUS DEANDRE STUCKEY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 297th District Court
                                  Tarrant County, Texas
              Trial Court No. 1103963D, Honorable Everett Young, Presiding

                                    August 20, 2014

                          ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Tarvarus Deandre Stuckey, appellant, appeals his conviction for aggravated

robbery.   Appellant pled guilty and was placed on ten years deferred adjudication

community supervision. Subsequently, the State moved to adjudicate appellant’s guilt,

and a hearing was held on the matter.       At the hearing, appellant pled true to the

remaining allegations in the State’s second amended petition to proceed to adjudication

after the State waived three allegations. See Wilkerson v. State, 731 S.W.2d 752, 753

(Tex. App.—Fort Worth 1987, no pet.) (stating that a plea of true, standing alone, is
sufficient to support the revocation of probation). The trial court adjudicated appellant

guilty and sentenced him to twenty years in prison.

       Appellant’s counsel has filed a motion to withdraw, together with an Anders1

brief, wherein he certifies that, after diligently searching the record, he has concluded

that the appeal is without merit. Along with his brief, he has filed a copy of a letter sent

to appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to appeal pro se. Counsel, further, advised that he provided the record

to appellant for preparation of a pro se response, if any. By letter, this court also

notified appellant of his right to file his own brief or response by August 1, 2014, if he

wished to do so. To date, no response has been received.

       Per the obligation imposed on this court via In re Schulman, 252 S.W.3d 403

(Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991), we reviewed the record to assess the accuracy of appellate counsel’s

representation. Our review uncovered an arguable issue. It pertains to the $6,216.00 in

“reparations” which appellant was ordered to pay.                  Of what the term “reparations”

consists is unclear, as is the exact source of the $6,216.00 payable by appellant as

“reparations.”

       Because the opinion expressed by appellant’s currently appointed attorney could

be viewed as creating a conflict of interest, we grant his motion to withdraw. We further

abate the appeal and remand the cause to the 297th District Court of Tarrant

County. See Stafford v. State, 813 S.W.2d at 511. Upon remand, the trial court shall

appoint, by September 5, 2014, new counsel to represent appellant in this


       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                    2
appeal. Next, the trial court shall cause the name, address, and state bar number of the

newly appointed counsel to be included in a supplemental transcript. That transcript

shall be filed by the trial court with the clerk of this court on or before September 5,

2014.

        Finally, the trial court shall further order the newly appointed counsel to file an

appellant’s brief, as per the Texas Rules of Appellate Procedure, developing the

aforementioned arguable ground pertaining to “reparations,” and all other grounds that

might support reversal or modification of the judgment. The deadline for filing the

appellant’s brief with the clerk of this court is 30 days from the date of

appointment. Thereafter, any responding brief which the State may care to submit shall

be filed within 30 days after the filing of the appellant’s brief.

        It is so ordered.


                                                                     Per Curiam


Do not publish.




                                                3